Title: To James Madison from John Martin Baker, 31 August 1807
From: Baker, John Martin
To: Madison, James



Sir,
Cherry Valley, the 31st: August 1807.

I have the honor to refer you to the preceding Copy of my letter of the 30th: June last, communicating my arrival; I now take the liberty to make known to you Sir, that consequence of pecuniary disappointments, since my return, compelling me to conduct my family to a relation in this quarter, has deprived me of the honor, and satisfaction to present myself ere this hour, which hope to be enabled to verify in a very short period of time.  I have the Honor to be, with the Greatest Respect Sir, Your Most obedient, humble Servant,

John Martin Baker

